DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract using language that can be implied, specifically, “[h]igh-electron-mobility transistor (HEMT) devices are described in this patent 
application.”  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 is objected to because of the following informalities:  
In line 3 of claim 12, “D” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/026479 to Kub et al.
Regarding claim 11, Kub et al. teach a semiconductor device, (Figures 4 & 5, for example) comprising: 
a channel layer (GaN Channel layer); 
a carrier generation layer (P-type delta doping; ¶ [0056]) disposed on the channel layer; 
a source contact (Source) disposed on the carrier generation layer; 
a drain contact (Drain) disposed on the carrier generation layer; 
a gate contact (Gate) disposed between the source contact and the drain contact; and 
a plurality of conductive stripes (Figure 5, spiking alloyed ohmic contacts) electrically coupled with the drain contact, the plurality of conductive stripes disposed entirely below the drain contact in direct contact with the carrier generation layer.
	Regarding claim 12, Kub et al. teach a semiconductor device, wherein each of the plurality of conductive stripes disposed entirely below drain contact has a length that is less than or equal to a width of the drain contact. See Figure 5.
Regarding claim 14, Kub et al. teach a semiconductor device, wherein, wherein a portion of the drain contact between two adjacent conductive stripes forms an Ohmic contact with the carrier generation layer. ¶¶ [0010], [0011],  [0204].
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 – 10 and 15 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach, or reasonably suggest a semiconductor device as recited in claim 1, and particularly including “a number N of conductive stripes disposed directly on the carrier generation layer in an area between the drain contact and the gate contact, each of the N conductive stripes extending from and being electrically coupled to the drain contact; and a number of M conductive transverse stripes disposed directly on the carrier generation layer in the area between the drain contact and the gate contact, each of the M conductive transverse stripes being aligned non-parallel to the N conductive stripes and not in direct physical contact with the N conductive stripes.”
	The prior art of record does not teach or reasonably suggest a semiconductor device as recited in claim 7 and including, “a multiplicity of conductive transverse stripes disposed directly on the carrier generation layer in an area between the plurality of conductive stripes and the gate contact, the multiplicity of conductive transverse stripes not being in direct physical contact with the plurality of conductive stripes, at least one of the multiplicity of conductive transverse stripes having a curved shape.”
	The prior art of record does not teach or reasonably suggest a semiconductor device as recited in claim 15, and particularly including, “a plurality of conductive stripes disposed directly on the carrier 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814